Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 1 of 20 PageID #: 1




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK

                                                           Index No. 20-cv-6035
      Yoon Sook Lee

                                        Plaintiff,
                v.
                                                           COMPLAINT
      VIP Nails Inc and Awon Kim

                                      Defendants,


       Plaintiff YOON SOOK LEE (hereinafter referred to as Plaintiff), by and through her

    attorney, Ryan Kim Law, P.C., hereby brings this complaint against Defendants VIP

    NAILS INC d/b/a VIP Nails; AWON KIM, and alleges as follows:


                                       INTRODUCTION

   1. This action is brought by the Plaintiff YOON SOOK LEE, against the Defendants for

alleged violations of the Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and New

York Labor Law (NYLL), arising from Defendants' various willful, malicious, and unlawful

employment policies, patterns, and practices.

   2. Upon information and belief, Defendants have willfully, maliciously, and

intentionally committed widespread violations of the FLSA and NYLL by engaging in

pattern and practice of failing to pay its employees, including Plaintiff, minimum wage for

each hour worked and overtime compensation for all hours worked over forty (40) each

workweek.

   3. Plaintiff alleges pursuant to the FLSA, that she is entitled to recover from the

Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) liquidated damages,

(3) prejudgment and post-judgment interest; and/or (4) attorney's fees and cost.


                                                1
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 2 of 20 PageID #: 2




   4. Plaintiff further alleges pursuant to NYLL § 650 et seq. and 12 New York Codes,

Rules and Regulations § 146 (NYCRR) that she is entitled to recover from the Defendants:

(1) unpaid minimum wage compensation and unpaid overtime compensation, (2) up to five

thousand dollars ($5,000) per Plaintiff for Defendants' failure to provide a Time of Hire

Notice detailing rates of pay and payday, (3) up to five thousand dollars ($5,000) per Plaintiff

for Defendants' failure to provide a paystub that accurately and truthfully lists employee's

hours along with the employee's name, employer's name, employer's address and telephone

number, employee's rate or rates of pay, any deductions made from employee's wages, any

allowances claimed as part of the minimum wage, and the employee's gross and net wages for

each pay day, (4) liquidated damages equal to the sum of unpaid minimum wage, unpaid

"spread of hours" premium, unpaid overtime in the amount of twenty five percent under

NYLL § 190 et seq., § 650 et seq., and one hundred percent after April 9, 2011 under NY

Wage Theft Prevention Act, (5) 9% simple prejudgment interest provided by NYLL, (6) post-

judgment interest, and (7) attorney's fees and costs.

                                JURISDICTION AND VENUE

   5. This Court has original federal question jurisdiction over this controversy under 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 and has supplemental jurisdiction over the NYLL

claims pursuant to 28 U.S.C. § 1367(a).

   6. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§ 1391(b)

and (c) because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.

                                           PLAINTIFF




                                                 2
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 3 of 20 PageID #: 3




   7. From on or about March 05, 2018, to August 23, 2020, Plaintiff YOON SOOK LEE

was employed by Defendants to work as a Nail Salon Worker for Defendants at 130 Main St.

Sayville, NY 11782.

                                       DEFENDANTS

    Corporate Defendant

   8. Defendant VIP NAILS INC. d/b/a VIP Nails is a domestic business corporation

organized under the laws of the State of York with a principal address at 130 Main St.

Sayville, NY 11782.

   9. VIP NAILS INC. d/b/a VIP Nails is a business engaged in interstate commerce that

has gross sales in excess of five hundred thousand dollars ($500,000) per year.

   10. VIP NAILS INC. d/b/a VIP Nails purchased and handled goods moved in interstate

commerce.

   Owner/Operator Defendant

   11. The Individual Defendants are officers, directors, managers, and/or majority

shareholders or owners of the corporate Defendant and being among the ten largest

shareholders and/or LLC members, are individually responsible for unpaid wages under the

New York Business Corporation Law and Limited Liability Company Law, NYBSC §

630(a), NYLLC § 609(c).

   12. AWON KIM known as Bossi Owner to Plaintiff and License holder of appearance

Enhancement Business VIP NAILS INC, d/b/a VIP Nails, (1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employee

records at VIP NAILS INC, d/b/a VIP Nails.



                                               3
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 4 of 20 PageID #: 4




   13. AWON KIM hired Plaintiff.

   14. AWON KIM fired Plaintiff.

   15. AWON KIM paid Plaintiff.

   16. AWON KIM actively managed VIP NAILS INC. d/b/a VIP Nails.

   17. AWON KIM resides in Little Neck in the State of New York, Queens County.

   18. AWON KIM acted intentionally and maliciously and is an employer pursuant to

FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with VIP NAILS

INC. d/b/a VIP Nails.

                                   STATEMENT OF FACTS

   19. Defendants committed the following alleged acts knowingly, intentionally willfully,

and maliciously against the Plaintiff.

   20. Pursuant to NYCRR Part 146-2.2 and 29 USC § 203(m), an employer cannot take

credit towards the basic minimum wage if a service employee or food service worker has not

received notification of the tip credit.

   21. At all relevant times, Defendants knowingly, willfully, and maliciously failed to pay

Plaintiff at least the New York minimum wage for each hour worked.

   22. At all relevant times, Defendants knowingly, willfully, and maliciously failed to pay

Plaintiff her lawful overtime compensation of one and one-half times (1.5x) her regular rate

of pay for all hours worked over forty (40) in a given workweek.

   23. While employed by Defendants, Plaintiff was not exempt under federal and state laws

requiring employers to pay employees overtime.

   24. Defendants failed to keep full and accurate records of Plaintiff’s hours and wages.



                                              4
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 5 of 20 PageID #: 5




    25. Upon information and belief, Defendants failed to keep full and accurate records in

order: to mitigate liability for their wage violations. Defendants never furnished any notice of

their use of tip credit.

    26. At all relevant times, Defendants knowingly, willfully, and maliciously failed to

provide Plaintiff with Time of Hire Notice reflecting true rates of pay and payday as well as

paystub that lists employee's name, employer's name, employer's address, and telephone

number, employee's rate or rates of pay, any deductions made from employee's wages, any

allowances claimed as part of the minimum wage, and the employee's gross and net wages for

each payday.

    27. Defendants did not post the required New York State Department of Labor posters

regarding minimum wage pay rates, overtime pay, tip credit, and payday.

    Plaintiff YOON SOOK LEE

    28. From September 14, 2015, until March 16, 2020, Plaintiff YOON SOOK LEE was

employed by Defendants to work as a Nail Salon Worker at 130 Main St. Sayville, NY

11782.

    29. At all relevant times, Plaintiff YOON SOOK LEE was required to drive the

company’s minivan and pick up other workers from Bayside NY at about 8:20 a.m. and she

was required to drop them off in Bayside at about 8 p.m. after work.

    30. As a result, Plaintiff would work about two additional hour per day without

commensurate pay.

    31. Plaintiff took her lunch break about 30 minutes a day during her employment period.

    32. From on or about September 14, 2015, until December 29, 2018:

          a) during non-summer months, Plaintiff YOON SOOK LEE's regular work schedule

          ran from 08:20 to between 20:00 for around Eleven and one-sixth (1/6) hours per
                                               5
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 6 of 20 PageID #: 6




        day, for four to five days a week, she worked for a total of 44.33 to 55.83 hours per

        week.

        b) during Summer months, Plaintiff YOON SOOK LEE's regular work schedule ran

        from 08:20 to between 20:00 for around Eleven and one-sixth (1/6) hours per day,

        for five to six days a week. She worked for a total of 55.83 to 67 hours per week.

   33. From January 1, 2019, until March 16, 2020, she worked for 3 days per week.

   34. Plaintiff YOON SOOK LEE was paid a flat daily rate of One Hundred Forty Dollars

($140) per day from the beginning until the end of August 2019. Then her daily rate had been

increased to One Hundred Fifty Dollars ($150) per day.

   35. At all relevant times, Plaintiff YOON SOOK LEE was not paid overtime pay for

overtime work.

   36. At all relevant times, Plaintiff YOON SOOK LEE was never informed of her hourly

pay rate or any tip deductions toward the minimum wage.

   37. Further, at all relevant times, Plaintiff YOON SOOK LEE had to help set up and

clean up space.

   38. At all relevant times, Plaintiff YOON SOOK LEE's non-tipped work exceeds two (2)

hours or twenty percent (20%) of Plaintiff's workday.

   39. Throughout her employment, Plaintiff YOON SOOK LEE was not given a statement

with her weekly payment reflecting employee's name, employer's name, employer's address

and telephone number, employee's rate or rates of pay, any deductions made from employee's

wages, any allowances claimed as part of the minimum wage, and the employee's gross and

net wages for each payday in Korean, Plaintiff’s native language.




                                              6
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 7 of 20 PageID #: 7




   40. Throughout her employment, Plaintiff YOON SOOK LEE was not compensated at

least at one-and-one-half her promised hourly wage for all hours worked above forty (40) in

each workweek.

                                  STATEMENT OF CLAIMS

                                             COUNT I.
                    [Violations of the Fair Labor Standards Act-Unpaid Wage]

   41. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

fully set forth herein.

   42. At all relevant times, Defendants had a policy and practice of refusing to pay Plaintiff

in full for some or all of the hours she worked.

   43. The FLSA provides that any employer who violates the provisions of 29 U.S.C. § 206

shall be liable to the employees affected in the amount of their unpaid wage, and an

additional equal amount as liquidated damages.

   44. Defendants knowingly, willfully, and maliciously disregarded the provisions of the

FLSA as evidenced by failing to compensate Plaintiff at the statutory minimum wage when

they knew or should have known such was due and that failing to do so would financially

injure Plaintiff.

                                          COUNT II.
                       [Violation of New York Labor Law- Unpaid Wage]

   45. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

fully set forth herein.

   46. At all relevant times, Plaintiff is employed by Defendants within the meaning of New

York Labor Law §§ 2 and 651.




                                                   7
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 8 of 20 PageID #: 8




   47. At all relevant times, Defendants had a policy and practice of refusing to pay Plaintiff,

in full for some or all of the hours they worked.

   48. Defendants knowingly, willfully, and maliciously violated Plaintiff’s rights by failing

to pay her minimum wages in the lawful amount for hours worked.

   49. An employer who fails to pay the minimum wage shall be liable, in addition to the

amount of any underpayments, for liquidated damages equal to twenty-five percent (25%) of

the shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%) after

April 9, 2011, under NY Wage Theft Prevention Act, and interest.

                                        COUNT III.
            [Violations of the Fair Labor Standards Act-Failure to Pay Overtime]

   50. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

fully set forth herein.

   51. The FLSA provides that no employer engaged in commerce shall employ a covered

employee for a workweek longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and

one-half times the regular rate at which he is employed, or one and one-halftimes the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).

   52. The FLSA provides that any employer who violates the provisions of 29 U.S.C. § 207

shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and an additional equal amount as liquidated damages. 29 USC § 216(b).

   53. Defendants' failure to pay Plaintiff her overtime pay violated the FLSA.

   54. At all relevant times, Defendants had, and continue to have, a policy of practice of

refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff or




                                                8
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 9 of 20 PageID #: 9




all hours worked in excess of forty (40) hours per workweek, which violated and continues to

violate the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 207(a)(I) and 215(a).

   55. The FLSA and supporting regulations required employers to notify employees of

employment law to require employers to notify employment law requirements. 29 C.F.R. §

516.4.

   56. Defendants willfully and maliciously failed to notify Plaintiff of the requirements of

the employment laws in order to facilitate their exploitation of Plaintiff’s labor.

   57. Defendants knowingly, willfully, and maliciously disregarded the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff the statutory overtime rate of time

and one half for all hours worked in excess of forty (40) per week when they knew or should

have known such was due and that failing to do so would financially injure Plaintiff.

                                       COUNT IV.
                [Violation of New York Labor Law-Failure to Pay Overtime]

   58. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

fully set forth herein.

   59. An employer who fails to pay the minimum wage shall be liable, in addition to the

amount of any underpayments, for liquidated damages equal to twenty-five percent (25%)

before April 9, 2011, and one hundred percent (100%) thereafter under NY Wage Theft

Prevention Act, and interest.

   60. At all relevant times, Defendants had a policy and practice of refusing to pay the

overtime compensation to Plaintiff at one and one-half times the hourly rate the Plaintiff.

   61. Defendants' failure to pay Plaintiff her overtime pay violated the NYLL.

   62. Defendants' failure to pay Plaintiff was not in good faith.




                                                9
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 10 of 20 PageID #: 10




                                        COUNT V.
              [Violation of New York Labor Law-Failure to Provide Meal Periods]

   63. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

fully set forth herein.

   64. The NYLL requires that employees provide: a noon day meal period of at least thirty

(30) minutes for employees who work a shift of more than six hours extending over the noon

day meal period from 11 a.m. to 2 p.m.; an additional meal period between 5 p.m. and 7 p.m.

of at least twenty (20) minutes for employees whose shift started before 11 a.m. and continues

later than 7 p.m.; and/or a forty-five (45) minute meal period at a time midway between the

beginning and end of the shift for employees whose shift lasts more than six hours and starts

between 1 p m. and 6 a.m. NYLL § 162.

   65. Defendants failed to provide meal periods required by NYLL § 162 for every day that

Plaintiff worked.

   66. Though the Department of labor commissioner may permit a shorter time to be fixed

for meal periods than hereinbefore provided, such permit must be in writing and be kept

conspicuously posted in the main entrance of the establishment. No such permit is posted.

   67. Defendants' failure to provide the meal periods required by NYLL § 162 was not in

good faith.

                                        COUNT VI.
                 [Violation of New York Labor Law-Failure to Keep Records]

   68. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

fully set forth herein.

   69. Defendants did not maintain, establish and preserve Plaintiff’s weekly payroll records

for a period of not less than six years, as required by NYCRR § 146-2.1.



                                              10
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 11 of 20 PageID #: 11




   70. As a result of Defendants' unlawful conduct, Plaintiff has sustained damages including

loss of earning, in an amount to be established at trial, liquidated damages, prejudgment

interest, costs, and attorneys' fee, pursuant to the state law.

   71. Upon information and belief, Defendants failed to maintain adequate and accurate

written records of actual hours worked and true wages earned by Plaintiff in order to facilitate

their exploitation of Plaintiff’s labor.

   72. Defendants' failure to maintain adequate and accurate written records of actual hours

worked and true wages earned by Plaintiff were not in good faith.

                                   COUNT VII.
    [Violation of New York Labor Law-Failure to Provide Time of Hire Wage Notice]

   73. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

fully set forth herein.

   74. The NYLL and supporting regulations require employers to provide written notice of

the rate. or rates of pay and the basis thereof, whether paid. by the hour, shift, day, week,

salary, piece, commission, or other; allowances, if any, claimed as a part of minimum wage,

including tip, meal, or lodging allowances; the regular payday designated by the employer;

the name of the employer; any "doing business as" names used by the employer; the physical

address of employer's main office or principal place of business, and a mailing address if

different; the telephone number of the employer. NYLL §195-1(a).

   75. Defendants intentionally failed to provide notice to employees in violation of New

York Labor Law § 195, which requires all employers to provide written notice in the

employee's primary language about the terms and conditions of employment related to rate of

pay, regular pay cycle, and rate of overtime on their or her fIrst day of employment.




                                                 11
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 12 of 20 PageID #: 12




   76. Defendants not only did not provide notice to each employee at Time of Hire but

failed to provide notice to Plaintiff even after the fact.

   77. Due to Defendants' violations of New York Labor Law, Plaintiff is entitled to recover

from Defendants, jointly and severally, $50 for each workday that the violation occurred or

continued to occur, up to $5,000, together with costs and attorneys' fees pursuant to New

York Labor Law. N.Y. Lab. Law §198(1-b).

                                     COUNT VI.
         [Violation of New York Labor Law-Failure to Provide Wage Statements]

   78. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as though

fully set forth herein.

   79. The NYLL and supporting regulations require employers to provide detailed paystub

information to employees every payday. NYLL § 195-1(d).

   80. Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of Plaintiff and did not provide the paystub on or

after Plaintiff's payday.

   81. Due to Defendants' violations ofNew York Labor Law, Plaintiff is entitled to recover

from Defendants, jointly and severally, $250 for each workday of the violation, up to $5,000

for Plaintiff together with costs and attorneys' fees pursuant to New York Labor Law. N.Y.

Lab. Law §198(1-d).

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment providing

the following relief:

        a)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA and New York Labor Law;

                                                 12
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 13 of 20 PageID #: 13




       b)     An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided

by law, from engaging in each of unlawful practices and policies set forth herein;

       c)     An award of unpaid minimum wage and overtime wages due under FLSA and

New York Labor Law due Plaintiff plus compensatory and liquidated damages in the amount

of twenty-five percent (25%) prior to April 9, 2011, and one hundred percent (100%)

thereafter under NY Wage Theft Prevention Act;

       d)     An award of liquidated and/or punitive damages as a result of Defendants'

knowing, willful, and malicious failure to pay wages at least the hourly minimum wage,

overtime compensation pursuant to 29 U.S.C. §216;

       e)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants' failure to

provide a Time orHire Notice detailing rates of pay and payday;

       f)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants' failure to

provide a paystub that lists employee's name, employer's name, employer's address and

telephone number, employee's rate or rates of pay, any deductions made from employee's

wages, any allowances claimed as part of the minimum wage, and the employee's gross and

net wages for each payday;

       g)     An award of liquidated and/or punitive damages as a result of Defendants'

willful and malicious failure to overtime compensation pursuant to New York Labor Law;

       h)     An award of costs and expenses of this action together with reasonable

attorneys' and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

       i)     The cost and disbursements of this action;

       j)     An award of prejudgment and post-judgment fees;

       k)     Providing that if any amounts remain unpaid upon the expiration of ninety
                                              13
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 14 of 20 PageID #: 14




days following the issuance of judgment, or ninety days after expiration of the time to appeal

and no appeal is then pending, whichever is later, the total amount of judgment shall

automatically increase by fifteen percent, as required by NYLL §198(4); and

        l)    Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

                             DEMAND FOR TRIAL BY JURY

    Pursuant to Rule 38(b) and 38(c) of the Federal Rules of Civil Procedures, Plaintiff

demands a trial by jury on all questions of facts.



                                           JURY TRIAL

       A jury trial is demanded on all Counts.


      Respectfully submitted,

                                                       /s/ Ryan Kim
                                                      Ryan J. Kim

                                                      Ryan J. Kim, Esq.
                                                      Ryan Kim Law
                                                      222 Bruce Reynolds Blvd
                                                      Suite 490
                                                      Fort Lee, NJ 07024
                                                      ryan@RyanKimLaw.com




                                               14
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 15 of 20 PageID #: 15




    NOTICE OF INTENTION TO ENFORCE SHAREHOLDER LIABILITY FOR
                       SERVICES RENDERED

TO: AWON KIM

      PLEASE TAKE NOTICE, that pursuant to the provisions of Section 630 of the
Business Corporation Law of New York and Section 609 of the Limited Liability Company
Law of New York, you are hereby notified that Plaintiff YOON SOOK LEE intend to charge
you and hold you personally liable, jointly and severally, as one of the ten largest
shareholders and/or members of:

                             VIP NAILS INC, d/b/a VIP Nails

for all debts, wages, and/or salaries due and owing to them as laborers, servants, and/or
employees of the said corporations for services performed by them for the said corporations
within the six (6) years preceding the date of this notice and have expressly authorized the
undersigned, as their attorney, to make this demand on her behalf.

Dated: December 10, 2020
      Fort Lee, NJ

                                              Ryan Kim Law, P.C.
                                              Attorneys for Plaintiff

                                              /s/ Ryan Kim
                                              Ryan Kim
                                              222 Bruce Reynolds Blvd. Suite 490
                                              Fort Lee NJ 07024
                                              Tel: (718) 573-1111
                                              Email: ryan@ryankimlaw.com




                                              15
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 16 of 20 PageID #: 16




  DEMAND BY EMPLOYEES TO INSPECT SHARE RECORDS AND MINUTES
    PURSUANT TO SECTION 624 OF THE NEW YORK STATE BUSINESS
                      CORPORATION LAW
TO:

       VIP NAILS INC, d/bla VIP Nails


       PLEASE TAKE NOTICE, that Plaintiff YOON SOOK LEE as an employee of the
above corporations who intend to demand, pursuant to the provisions of Section 630 of the
Business Corporation Law of New York, and Section 609 of the Limited Liability Company
Law of New York, payment of debts, wages and/or salaries due and owing to them as
laborers, servants and/or employees of the above corporations for services performed by
them for the above corporations within the six (6) years preceding the date of this notice from
the ten largest shareholders of the above corporations, and who have expressly authorized the
undersigned, as their attorney, to make this demand on their behalf.

        PLAINTIFF HEREBY DEMANDS the right to examine, in person or by agent or
attorney, during usual business hours, the minutes of the proceedings of the shareholders and
records of shareholders of the above corporations and to make extracts therefrom on or after
five (5) days from receipt of this notice.

Dated: December 10, 2020
      Fort Lee, NJ

                                              Ryan Kim Law, P.C.
                                              Attorneys for Plaintiff

                                              /s/ Ryan Kim
                                              Ryan Kim
                                              222 Bruce Reynolds Blvd. Suite 490
                                              Fort Lee NJ 07024
                                              Tel: (718) 573-1111
                                              Email: ryan@ryankimlaw.com




                                              16
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 17 of 20 PageID #: 17




                        DOCUMENT PRESERVATION DEMAND

         Plaintiff(s) hereby demands that defendant take affirmative steps to preserve all
recordings, data, documents, and all other tangible things that relate to plaintiff, the events
described herein, any third party associated with any telephone call, campaign, account, sale,
or file associated with plaintiff, and any account or number or symbol relating to them. These
materials are likely very relevant to the litigation of this claim. If defendant is aware of any
third party that has possession, custody, or control of any such materials, plaintiff demands
that defendant request that such third party also take steps to preserve the materials. This
demand shall not narrow the scope of any independent document preservation duties of the
defendant.


                                               /s/ Ryan Kim
                                               Ryan Kim
                                               222 Bruce Reynolds Blvd. Suite 490
                                               Fort Lee NJ 07024
                                               Tel: (718) 573-1111
                                               Email: ryan@ryankimlaw.com




                                               17
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 18 of 20 PageID #: 18




                        NOTICE OF LIEN AND ASSIGNMENT

Please be advised that we claim a lien upon any recovery herein" for ONE THIRD (1/3) or
such amount as a court award. All rights relating to attorney's fees have been assigned to
counsel.




                                             /s/ Ryan Kim
                                             Ryan Kim
                                             222 Bruce Reynolds Blvd. Suite 490
                                             Fort Lee NJ 07024
                                             Tel: (718) 573-1111
                                             Email: ryan@ryankimlaw.com




                                             18
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 19 of 20 PageID #: 19




        RETALIATION



     Under the FLSA and NYLL, taking adverse
      actions (firing and demoting, stalking and
    harassing) against Plaintiff(s) in retaliation for
     having brought this Complaint is ILLEGAL
           and PUNISHABLE BY LAW.


     Consult your attorney

                                      19
Case 1:20-cv-06035-MKB-CLP Document 1 Filed 12/10/20 Page 20 of 20 PageID #: 20




Settlement under the table is
prohibited by the law.




     Once a wage-and-hour case is
      filed in the Federal District
     Court, any settlement must be
       reviewed by the Court and
    approved as fair and reasonable
      by the Judge under Cheeks v.
           Pancake House, Inc.

    Consult your attorney.
                                      20
